DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 8, 15, 23, 25, 32, 34, 35, 42-44, and 46-51 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 05/13/2022 are acknowledged.  Claims under consideration in the instant office action are claims 1, 8, 15, 23, 25, 32, 34, 35, 42-44, and 46-51.
 Applicants' arguments, filed 05/13/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, 23, 25, 32, 34, 35, 42-44, and 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (Reexamination of Pharmacokinetics of Oral Testosterone Undecanoate in Hypogonadal Men With a New Self-Emulsifying Formulation, J. Androl., 2012, 33(2), pp. 1-19) in view of Dudley (WO 2011/129812, as disclosed in IDS).
Rejection
Regarding claim 1, Yin is drawn towards the effects of new oral testosterone undecanoate (“TU”) formulations on hypogonadal men (see abstract).  Yin teaches the use of TU capsules comprising 100 mg of T equivalent to 158.3 mg of TU (Experimental Medication, pg. 3), wherein 100, 200, or 300 mg of TU was administered twice per day with food (Study Design, pp. 3-4).  Such a dosage regimen was administered without titration or adjustment of dosage, and would thus read on the limitation of “untitrated”.  Yin teaches that the primary endpoint of for all study parts was the proportion of men with average serum T levels within the adult male reference range, predefined as 10.4 to 34.7 nmol/L (300–1000 ng/dL) (Study Design, pp. 3-4).  Yin teaches that Serum T, DHT, and, in some study parts, TU, DHTU, and estradiol, were drawn at −30 and 0 minutes before dose and at between 1- and 4-hour intervals for up to 12 to 36 hours after oral TU administration (Study Design, pp. 3-4).
Yin does not teach further comprising discontinuing said orally administering when said male consistently has serum testosterone concentrations above about 1040-1100 ng/dl measured about 8-9 hours after a single dose administration of said pharmaceutical composition.  Yin does not teach a discontinuation criterion is determined that indicates an advised discontinuation of therapy where serum testosterone levels are above about 1040-1100 ng/ dl or consistently >2,500 ng/dL.
 Dudley is drawn towards methods of treating testosterone deficiency (see abstract).  Dudley teaches measuring serum testosterone levels, and that such levels should not exceed 2,500 ng/dL or most preferably 1,500 ng/dL (paragraphs 0011, 0079).  As a consequence it would follow that one of ordinary skill in the art would discontinue testosterone therapies when testosterone levels exceed 2,500 ng/dL or most preferably 1,500 ng/dL.  Dudley teaches measuring serum levels for a total of 24 hours after drug administration (paragraph 0104).  Dudley teaches providing an average serum testosterone concentration at steady state falling in the range of about 300 to about 1,100 ng/dL (paragraph 0011). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to restore serum testosterone levels to a normal eugonadal range in a male having a condition associated with a deficiency or absence of endogenous testosterone wherein a discontinuation criterion is determined that indicates an advised discontinuation of therapy where serum testosterone levels are above about 1040-1100 ng/ dl or consistently >2,500 ng/dL., as suggested by Dudley, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since raised testosterone levels are not desired for effective treatment as taught by Dudley, with a reasonable expectation of success absent evidence of criticality of the particular steps.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to restore serum testosterone levels to a normal eugonadal range in a male having a condition associated with a deficiency or absence of endogenous testosterone by administering TU with food, as suggested by Dudley, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Yin teaches that compositions comprising TU can be administered before the consumption of food in order to restore serum testosterone levels, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the recited threshold criteria limitations, Dudley teaches that such levels should not exceed 2,500 ng/dL or most preferably 1,500 ng/dL (paragraphs 0011, 0079).  Even though the range for maximum testosterone levels as taught by Dudley is not the same as the claimed thresholds, Dudley does teach an overlapping range of thresholds, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of thresholds is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the threshold amount of serum TU levels in order to increase the safety of the composition.
Regarding the recited period of measurement, Yin teaches that Serum T, DHT, and, in some study parts, TU, DHTU, and estradiol, were drawn at −30 and 0 minutes before dose and at between 1- and 4-hour intervals for up to 12 to 36 hours after oral TU administration (Study Design, pp. 3-4).  Dudley teaches measuring serum levels for a total of 24 hours after drug administration (paragraph 0104).  Even though the range for period of measurement as taught by Yin and Dudley is not the same as the claimed time periods, Yin and Dudley do teach an overlapping range of time periods, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of time of measurement is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the time of measurement of serum TU levels in order to increase the safety of the composition.
Regarding the recited dosage limitations, Yin teaches the use of TU capsules comprising 100 mg of T equivalent to 158.3 mg of TU (Experimental Medication, pg. 3), wherein 100, 200, or 300 mg of TU was administered twice per day with food (Study Design, pp. 3-4).  Even though the range for dosages as taught by Yin is not the same as the claimed dosages, Yin does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosages is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage amount of TU in order to increase the efficacy of the composition.
It would have been obvious that upon administration of testosterone undecanoate in a dose range of 0.5 to 750 mg would result in serum testosterone concentration of 1040-1100 with the same administration of TU to the same patient population with a reasonable expectation of success absence any evidence to the contrary.  When the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 47).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the serum levels of TU, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Response to Rejection
Applicant argues that peak serum levels can only be obtained thru multiple sampling post dose administration and that the timing of peak serum levels vary substantially among subjects. Given this impracticability of clinical use of peak serum levels as a discontinuation criteria, applicant notes that to applicant's knowledge, peak serum levels haver never been so employed, as evidenced by the lack of such criteria in product labels of numerous approved and commercialized TRT products. Rather than being based on peak serum levels, industry practice is to base a discontinuation criteria on a pre-determined sampling window that applies uniformly to all potential subject.  Moreover, by suggesting that the only possible response to achieving a Dudley efficacy threshold is discontinuation (which it is not), the examiner is improperly relying on the doctrine of inherency. Inasmuch as inherency requires necessity, not merely possibility, the examiner must show not merely that the claim element may have occurred but that it always necessarily occurred (see MPEP § 2112 part IV). The examiner has failed to make such a showing and there is no support in the record for such showing, and as such the burden to rebut has not shifted to applicant (see MPEP § 2112 part V).
The Examiner respectfully disagrees since Dudley is drawn towards methods of treating testosterone deficiency (see abstract).  Dudley teaches measuring serum testosterone levels, and that such levels should not exceed 2,500 ng/dL or most preferably 1,500 ng/dL (paragraphs 0011, 0079).  Additionally, Dudley teaches discontinuing treatment following monitoring of serum DHT and T concentrations (see Example 3).  As a consequence it would follow that one of ordinary skill in the art would discontinue testosterone therapies when testosterone levels exceed 2,500 ng/dL or most preferably 1,500 ng/dL.  

Conclusion
Claims 1, 8, 15, 23, 25, 32, 34, 35, 42-44, and 46-51 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628    

/SAVITHA M RAO/Primary Examiner, Art Unit 1629